Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Non-Final office action based on application 16/637,776 filed February 2, 2020. Claims 1-20 are currently pending and have been considered below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 & 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (Pre-Grant Publication 2017/0242457).
Regarding claim 1, Lee discloses a display panel comprising:
a transistor array substrate including a plurality of array-distributed transistors (Paragraph [0048]), wherein the transistor array substrate is divided into a display area (Figs 2 & 3, 900), a bending area (BA1), and a driving area (300);
a light-emitting functional layer (Paragraph [0048]) disposed in the display area of the transistor array substrate:
a driving component (Paragraph [0072]) disposed in the driving area of the transistor array substrate; and
a plurality of wirings (140a/b & 170a/b) disposed in the bending area of the transistor array substrate and electrically connected to the transistors and the driving component (Paragraph [0099 & 0100]);
wherein a through-hole (110) is defined in the bending area, and after the bending area is bent along a bending center line, the through-hole forms a light transmitting area, and the light transmitting area is disposed on a light path of an electronic component (Fig. 7, 700).

Regarding claim 11, Lee disclose a display device comprising:
a display panel, comprising: a transistor array substrate including a plurality of array-distributed transistors (Paragraph [0048]), wherein the transistor array substrate is divided into a display area (Fig. 2 & 3, 900), a bending area (BA1), and a driving area (300);
a light-emitting functional layer (Paragraph [0048]) disposed in the display area of the transistor array substrate;
a driving component (Paragraph [0072]) disposed in the driving area of the transistor array substrate; and
a plurality of wirings (140a/b & 170a/b) disposed in the bending area of the transistor array substrate and electrically connected to the transistors and the driving component (Paragraph [0099 & 0100]); 
wherein a through-hole (110) is defined in the bending area; and
an electronic component (Fig. 7, 700) is disposed under the display panel; and
wherein a bonding area of the display panel is bent under the display area through the bending area (Fig. 7), the through-hole in the bending area forms a light transmitting area, and the light transmitting area is disposed on a light path of the electronic component.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-9 & 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (Pre-Grant Publication 2017/0242457) in view of Ahn (Pre-Grant Publication 2016/0270234).
Regarding claim 2-9 & 12-19, Lee discloses all of the limitations of claim 1 & 11 (addressed above). Lee does not explicitly disclose the through hole comprises a first and second through-hole area symmetric about the bending center line having a rectangular shape. However Ahn discloses a display device comprising:
A first and second through hole (Figs. 3 & 4, 111 & 113) wherein the through holes are symmetric in about bending center line/area (Paragraph 

It would have been obvious to those having ordinary skill in the art at the time of invention to form the through hole as a first and second through hole because a camera/electronic component can be arranged in close proximity to the center of the display device without increasing dead space (Paragraph [0135 & 0136]). Although Lee nor Ahn explicitly disclose the shape of the first through hole is a fan-shape or trapezoidal it would have been obvious to those having ordinary skill in the art at the time of invention to form the through-hole as a fan or trapezoid shape since those are types of circular/polygonal shapes as disclosed by Ahn. 

Allowable Subject Matter
Claims 10 & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 10 & 20 are considered allowable because none of the prior art either alone or in combination discloses wherein in the bending area, the display panel comprises: a flexible substrate layer; a circuit layer patterned to form the wirings; a first organic layer, wherein the circuit layer is disposed on the flexible substrate layer, and .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        


/DAVID VU/Primary Examiner, Art Unit 2818